


Exhibit 10.4
PROSPECTUS


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




GENERAL MOTORS COMPANY
COMMON STOCK, PAR VALUE $0.01




This Prospectus relates to shares of stock that General Motors Company will
offer and deliver under the


GENERAL MOTORS COMPANY 2009 LONG-TERM INCENTIVE PLAN
and the
GENERAL MOTORS COMPANY SALARY STOCK PLAN


----------------------




Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved these securities or determined if this
Prospectus is truthful or complete. Any representation to the contrary is a
criminal offense.


---------------------


General Motors Company has not authorized anyone to provide you with information
that is different from the information contained in this Prospectus or in the
documents which are part of this Prospectus through incorporation by reference.




-----------------------
















The date of this Prospectus is June 5, 2013



















--------------------------------------------------------------------------------




Table of Contents
 
Page
 
 
About this Prospectus
2
Incorporation of Certain Documents by Reference
3
GM SEC Filings (File No. 1-34960)
3
General Information
3
Administration
4
Summary of Information Applicable to the Plan
4
Federal Income Tax Considerations
12
Additional Information
14
Appendix A.1
15
Appendix A.2
26



About this Prospectus


This Prospectus describes the General Motors Company 2009 Long-Term Incentive
Plan (“LTIP”) and the General Motors Company Salary Stock Plan (“SSP” and
together with the LTIP, the “Plans” and each a “Plan”). Unless the context
indicates otherwise, for the periods on or subsequent to July 10, 2009,
references to “we,” “our,” “us,” “ourselves,” the “Company,” “General Motors,”
or “GM” refer to General Motors Company and, where appropriate, its
subsidiaries. General Motors Company is the successor entity solely for
accounting and financial reporting purposes to General Motors Corporation, which
is sometimes referred to in this prospectus, for the periods on or before July
9, 2009, as “Old GM.” References in this Prospectus to “Common Stock” are to
General Motors' Common Stock, Par Value $0.01.


For information about the Plans or GM, you should rely only on the information
contained in this Prospectus or incorporated by reference. We have not
authorized anyone to provide you with different or additional information. You
should not assume that the information in this Prospectus is accurate as of any
date other than the date on the front of this Prospectus.


Because this is a summary, it may not contain all the information that may be
important to you. You should review the entire Prospectus carefully, including
the complete text of the Plans which is contained in Appendix A hereto and is
also available on GM's intranet website Socrates at ExecuNet.





2

--------------------------------------------------------------------------------




Incorporation of Certain Documents by Reference
The Securities and Exchange Commission (“SEC”) allows us to “incorporate by
reference” information into this prospectus, which means that we can disclose
important information about us by referring you to another document filed
separately with the SEC. The information incorporated by reference is an
important part of this prospectus, and information that we file later with the
SEC will automatically update and supersede this information. This prospectus
incorporates by reference the documents and reports listed below and any future
filings made with the SEC by us under Sections 13(a), 13(c), 14 or 15(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) (other than filings
or portions of filings that are furnished under applicable SEC rules rather than
filed) until we sell all of the securities:
GM SEC Filings (File No. 1-34960)
Period
Annual Report on Form 10-K
Year ended December 31, 2012 (filed with the SEC on February 15, 2013)
Quarterly Reports on Form 10-Q
Quarter ended March 31, 2013 (filed with the SEC on May 2, 2013) (as amended by
Amendment No. 1 to such Quarterly Report on Form 10-Q (filed with the SEC on May
9, 2013))
Current Reports on Form 8-K
Dates filed: January 4, 2013, February 1, 2013, February 6, 2013, February 15,
2013, March 4, 2013, April 3, 2013, May 3, 2013, June 5, 2013 and June 11, 2013
(2)
The description of the common stock set forth in our registration statement on
Form 8-A filed November 10, 2010.
 



You may request a copy of the documents incorporated by reference into this
prospectus, except exhibits to such documents unless those exhibits are
specifically incorporated by reference in such documents, at no cost, by writing
or telephoning the office of Thomas S. Timko, Vice President, Controller and
Chief Accounting Officer, at the following address and telephone number:


General Motors Company
300 Renaissance Center
Detroit, Michigan 48265-3000
(313) 556-5000


You may also find additional information about us, including the documents
mentioned above, on our website at http://www.gm.com. Our website and the
information included in, or linked to on, our website are not part of this
prospectus. We have included our website address in this prospectus solely as a
textual reference.




General Information
The Board of Directors of General Motors approved the LTIP on November 2, 2009
and the SSP on October 5, 2009, as amended from time to time by the ECC.


The purpose of the LTIP is to provide incentives to eligible Employees for the
creation of stockholder value through awards of Options, Restricted Stock Units
and other Awards.


The purpose of the SSP is to compensate participating Employees in a manner that
is within the compensation constraints and rules promulgated by the US
Department of Treasury.


GM believes that these incentives will stimulate the efforts of Employees toward
the long-term success of the Company and its subsidiaries, as well as the
recruitment of new Employees.


The Plans are not subject to any provisions of the Employee Retirement Income
Security Act of 1974, as amended.
ALL CAPITALIZED TERMS USED IN THIS PROSPECTUS AND NOT DEFINED HEREIN SHALL HAVE
THE DEFINITIONS SET FORTH IN SECTION 11 OF THE LTIP CONTAINTED IN APPENDIX A.1
HERETO OR IN SECTION 9 OF THE SSP CONTAINED IN APPENDIX A.2 HERETO, AS
APPLICABLE.

3

--------------------------------------------------------------------------------




Administration
The Plans are administered by the Executive Compensation Committee (the
“Committee”). The Committee is comprised of no fewer than three (3) independent
members of the Board of Directors of the Company. Board members are selected
based upon criteria described in the Company's Definitive Proxy Statement filed
on April 25, 2013. The Committee's composition shall satisfy the listing rules
of the NYSE relating to executive compensation committee membership and such
other requirements as provided in the Company's bylaws or as the Board shall
otherwise determine. The members of the Committee and the Committee chair shall
be appointed and may be replaced upon the recommendation of the Board and the
corporate governance committee of the Board.
Under the LTIP, the Committee has full discretionary power and authority,
subject to such orders or resolutions not inconsistent with the provisions of
the LTIP as may from time to time be adopted by the Board, to (i) select the
Employees of the Company and its Subsidiaries to whom Awards may be granted
under the Plan; (ii) determine the number of Shares to be covered by each Award
granted under the Plan; (iii) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property, or
canceled, and (iv) interpret and administer the LTIP and any Award Agreement,
and establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the LTIP. The Committee may
delegate to an appropriate Executive Officer of the Company responsibility for
determining, within the limits established by the Committee, individual Awards
for Employees who are not Committee members or Executive Officers of the
Company.
Under the SSP, the Committee has full discretionary power and authority, subject
to such orders or resolutions not inconsistent with the provisions of the SSP as
may from time to time be adopted by the Board, to (i) select the Employees to
whom Awards may be granted under the Plan; (ii) determine the amount of base
salary and other compensation to be delivered in the form of an Award under the
Plan; (iii) determine whether, to what extent and under what circumstances
Awards may be settled in cash, Shares or other property, and (iv) interpret and
administer the SSP, and establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the SSP.
The Committee may delegate to an appropriate Executive Officer of the Company
responsibility for determining, within the limits established by the Committee,
individual Awards for Employees who are not Committee members or Executive
Officers of the Company.


To request additional information about the Plans and their administrators, you
may write or telephone the person indicated below:


Secretary of the Executive Compensation Committee
General Motors Corporation
Mail Code 482-C32-C66
300 Renaissance Center
Detroit, Michigan 48265-3000
Telephone number: (313) 665-3021


Shares Subject To the Plans


(1)
LTIP

a.
Subject to the provisions of clause (f) below, the aggregate number of Shares
with respect to which Awards may be granted under the LTIP may not exceed
75,000,000 Shares. Shares subject to awards granted under the General Motors
Company Salary Stock Plan and the General Motors Company Short-Term Incentive
Plan shall reduce the number of Shares with respect to which Awards may be
granted under the LTIP. Each share subject to a Stock Option or Stock
Appreciation Right will reduce the number of shares available for issuance under
the LTIP by one share, and each share subject to a Restricted Stock Unit or
Stock Award will reduce the number of shares available for issuance by two and
one-half shares. Subject to the provisions of clause (f) below, for awards that
are intended to constitute qualified performance based compensation under 162m,
grants of Options or Stock Appreciation Rights in any calendar year may not
cover more than 1,000,000 shares and grants of RSUs or Stock Awards in any
calendar year may not cover more than 250,000 shares.



b.
Awards granted under the LTIP that are settled in cash will not count against
the approved share reserve. Awards, other than Substitute Awards, that are
forfeited or otherwise terminate without the issuance of Shares will no longer
be charged against the maximum share limitation and will again be available for
future grants. These Shares will return to the available share pool at the same
ratio at which they were granted.

  

4

--------------------------------------------------------------------------------




c.
Shares withheld by or delivered to the Company to satisfy the exercise or
conversion price of an Award or in payment of taxes will not again be available
for future grants.



d.
Substitute Awards will not reduce the number of Shares authorized for grant
under the Plan.



e.
Any Shares delivered in settlement of Awards under the Plan may consist, in
whole or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.



f.
In the event of any merger, reorganization, consolidation, re-capitalization,
stock split or reverse stock split, stock dividend, extraordinary cash dividend,
or other change in corporate structure affecting the Company's Shares, the
Committee shall make such adjustments in the aggregate number of Shares which
may be delivered under the LTIP and the number of Shares subject to Awards
granted under the LTIP (provided the number of Shares subject to any Award shall
always be a whole number), as may be determined to be appropriate by the
Committee in order to prevent unintended enhancement or diminution of the
benefits or potential benefits intended to be conferred on Participants pursuant
to Awards granted under the Plan.

(2)
SSP

a.
Subject to the provisions of clause 2(c) below, the aggregate number of Shares
with respect to which Awards may be granted under the SSP may not exceed
75,000,000 Shares minus the number of Shares granted under the Short Term
Incentive Plan and the Long-Term Incentive Plan. Awards granted under the SSP
that are settled in cash will not count against the approved Share reserve.



b.
Any Shares delivered in settlement of Awards under the Plan may consist, in
whole or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.



c.
In the event of any merger, reorganization, consolidation, re-capitalization,
stock split or reverse stock split, stock dividend, extraordinary cash dividend,
or other change in corporate structure affecting the Company's Shares, the
Committee shall make such adjustments in the aggregate number of Shares which
may be delivered under the SSP and the number of Shares subject to Awards
granted under the SSP (provided the number of Shares subject to any Award shall
always be a whole number), as may be determined to be appropriate by the
Committee in order to prevent unintended enhancement or diminution of the
benefits or potential benefits intended to be conferred on Participants pursuant
to Awards granted under the Plan.



d.
For avoidance of doubt, Shares which are tendered or withheld to pay tax
withholding obligations arising from the grant, or settlement of an Award will
not again become available for grant under the terms of the SSP.







Eligibility
Any Employee is eligible to be selected as a Participant in the LTIP or the SSP,
as applicable.




Conditions Precedent
(1)
LTIP



As a condition precedent to the vesting and settlement of any portion of an LTIP
Award, Participants shall: (i) continue to render services as an Employee
(unless this condition is waived by the Committee), (ii) refrain from engaging
in any activity which, in the opinion of the Chief Executive Officer or Vice
President, Global Human Resources, is in any manner inimical or in any way
contrary to the best interests of the Company, (For purposes of this provision,
the determination of whether an action will cause damage to the Company, or is
inimical or in any way contrary to the best interest of the Company shall be
made in the sole discretion of the Chief Executive Officer or Vice President,
Global Human Resources of the Company.), (iii) not for a period of 12 months
following any voluntary termination of employment, directly or indirectly,
knowingly induce any Employee or employee of an affiliate of the Company to
leave their employment for participation, directly or indirectly, with any
existing or future business venture associated with such individual, and (iv)
furnish to the Company such information with respect to the satisfaction of the
foregoing conditions precedent as the Committee shall reasonably request. Except
as otherwise provided under paragraph 6(d)(i) of the LTIP, the failure by any
Participant to satisfy such conditions precedent shall result in the immediate
cancellation of the unvested portion of any Award previously made to such
Participant and such Participant shall not be entitled to receive any
consideration in respect of such cancellation.

5

--------------------------------------------------------------------------------






(2)
SSP



Notwithstanding any provision of this Plan to the contrary, any RSUs accrued or
granted and undelivered hereunder, are subject to forfeiture as may be
determined by the Chief Executive Officer or Vice President, Global Human
Resources, (i) if the Participant accruing or granted such Award engages or has
engaged or indicates an intention to engage in an act (or omission to act) that
causes or has the potential to cause tangible or intangible damage or injury to
the Company in a non-trivial manner or to a non-trivial degree, or (ii) engages
in any activity which is in any manner inimical or in any way contrary to the
best interests of the Company, or (iii) as may be directed by the Special
Master. For purposes of this provision, the determination of whether an action
will cause damage to the Company, or is inimical or in any way contrary to the
best interest of the Company shall be made in the sole discretion of the Chief
Executive Officer or Vice President, Human Resources of the Company.


All Awards granted under the Plan shall be vested and nonforfeitable upon grant
thereof.


Stock Options
(1)
LTIP

Options may be granted under the LTIP to any Employee, either alone or in
addition to other Awards granted under the LTIP and shall be subject, in
addition to the other terms and conditions of the LTIP, to the following terms
and conditions:


The Option price per Share shall not be less than the Fair Market Value (and in
no event less than the par value) of the Shares on the date the Option is
granted, except in the case of Substitute Awards.


Determination as to whether the Options granted shall be “Incentive Stock
Options” (“ISO's”) (within the meaning of Section 422 of the Code), or
Nonqualified Stock Options, and as to any restrictions which shall be placed on
Options, shall be made by the Committee under such procedures as it may, from
time to time, determine and each Option granted under the Plan shall be
identified as either an ISO or a Nonqualified Stock Option at the time of grant.
Terms of Options. Options granted under this Plan shall be subject to the
following provisions, except as otherwise determined by the Committee:
(i) Vesting and Exercise. Except in the case of death or except as set forth in
Section 7(c)(iii)(B) of the Plan or as set forth in the event of a Change in
Control, no Option shall vest or become exercisable prior to the first
anniversary date of the date of the “Grant Date” (or such other date as may be
established by the Committee or its delegate(s)); and after such date Options or
SARs shall be exercisable only in accordance with the terms and conditions
established at the time of grant and reflected in the Award Agreement. Unless
otherwise specified in the Award Agreement, beginning on the first anniversary
of the Grant Date, Options will vest and become exercisable in one-third
increments. Subject to paragraph 7(c)(iii) of the LTIP, each increment will
first vest and become exercisable on the first, second and third anniversaries
of the Grant Date, respectively. Upon becoming exercisable, the Option will
remain exercisable until expiration, except as set for in Section 7(c)(iii) of
the LTIP.
(ii) Term of Options or SARs. The normal expiration date of an Option or SAR
shall be determined at the time of grant, provided that each Option shall expire
not more than ten years after the Grant Date.
(iii) Termination of Employment. Except as set forth in this subsection, upon
the termination of a Participant's employment, any Award (or portion thereof)
held by such Participant that has not vested in accordance with Section 7(c)(i)
of the LTIP at the time of such termination shall be forfeited
(A) If the Employee quits employment with the Company or is terminated by the
Company for inadequate job performance, or for willful misconduct harmful to the
Company, all unvested and vested Options held by such Participant shall be
forfeited as of the date of such termination, or if earlier, as of the date that
such grounds for termination by the Company first exist.
(B) If the Employee retires from the Company at age 55 or older with ten or more
years of credited service (or for a Participant who is a tax resident of a
location outside the United States at equivalent normal retirement age in such
country) or age 62 or older in the United States, subject to the other terms and
conditions of the Plan, all Options will vest immediately, and will be
exercisable until the expiration date of such Option. Notwithstanding this
provision, the Committee may from time to time determine in its discretion that
holders of Options retiring from the Company during specified time periods under
specified circumstances may vest in and retain some portion of their Options
granted in the year the retirement occurs.
(C) If employment is terminated by reason of death, all Options shall
immediately vest and remain exercisable until the

6

--------------------------------------------------------------------------------




third anniversary of the date of death or, if earlier, the expiration date of
such Option.
(D) If an employee becomes disabled, Options will continue to vest and become
exercisable in accordance with the original terms of the grant while the
Employee remains on the disability leave and, subject to the other terms and
conditions of the Plan, vested Options will remain exercisable for the full
remaining term.
(E) If employment terminates for any reason other than as set forth above
(including, for the avoidance of doubt, retirement not meeting the conditions
set forth in Section 7(c)(iii)(B) or other voluntary termination with the
consent of the Company), subject to the other terms and conditions of the Plan,
all vested Options will remain exercisable until the third anniversary of the
date of termination of employment or, if earlier, the expiration date of such
Option.
(F) If employment terminates for any reason (other than death) prior to the
first anniversary of the date an Option is granted, except as provided in
Section 7(c)(iii)(B) of the LTIP, the Option shall be forfeited and terminate on
the date of termination of employment.
(iv) Leave of Absence. Notwithstanding Section 7(c)(iii) of the LTIP, a
qualifying leave of absence shall not constitute a termination of employment. A
Participant's absence or leave shall be deemed to be a qualifying leave of
absence if approved by the Committee in its sole discretion.
(v) Payment of Exercise Price. All Shares purchased upon exercise of any Option
shall be paid for in full at the time of purchase or adequate provision for such
payment shall be made. Such payment shall be made (A) in cash, (B) through
delivery or constructive delivery of Shares (provided that such Shares may be
subject to such holding period or other requirement as the Committee may impose,
(C) a combination of cash and stock or (D) through a broker-assisted cashless
exercise facility if established by the Company. Any Shares delivered as a
result of an Option exercise shall be valued at their Fair Market Value on the
exercise date of the Option.


(2) SSP
Not applicable.


Restricted Stock Units


(1) LTIP


(a)    Grant and Performance Conditions. The Committee may grant Restricted
Stock Unit Awards or Stock Awards to Participants, from time to time. Such
Awards shall be valued by reference to a designated number of Shares. A Stock
Award or RSU Award shall be subject to the terms and conditions set forth in
this Section 6 of the LTIP and the terms set forth in the applicable Award
Agreement. In the case of a discrepancy between the LTIP and the RSU Award
Agreement, the terms of the RSU Award Agreement will control.
(b)    Nonforfeitability. No portion of a Stock Award or RSU Award shall become
nonforfeitable or transferable, as applicable, prior to a date specified by the
Committee in the Award Agreement except as set forth in Section 6(d) of the
LTIP. A Participant must remain continuously employed by the Company or a
Subsidiary through the nonforfeitability date specified in the Award Agreement
except as set forth in Section 6(d) of the LTIP. Awards shall be conditioned
upon the achievement of Performance Conditions, if applicable, as specified in
the Award Agreement.
(c)    Payment and Delivery. No RSU Award shall be paid or settled prior to the
first applicable Settlement Date, except as provided in Section 6(d)(i) of the
LTIP.
(d)    Termination of Employment. Except as set forth in this subsection, upon
the termination of a Participant's employment, any Award (or portion thereof)
held by such Participant that has not become nonforfeitable in accordance with
Section 6(b) of the LTIP at the time of such termination shall be forfeited.
(i)    In the event that the Participant's employment terminates as a result of
his or her death, a pro rata portion of the Award held by such Participant shall
be retained and become nonforfeitable. The retained portion shall be determined
by multiplying the number of shares comprising or underlying the Award by a
fraction, the numerator of which is the number of full and partial calendar
months elapsed from the Proration Date to the date of death and the denominator
of which is the number of months from the Grant Date to the date on which such
Award would have become nonforfeitable in accordance with Section 6(b) of the
LTIP. In no event will such fraction exceed 1.0. The retained portion of any RSU
Award will be settled in the form provided in Section 6(e) of the LTIP and the
Settlement Date for such Awards will occur as soon as practicable after the date
of death.
(ii)    In the event of the Participant's Disability, all Awards (or portions
thereof) held by such Participant will be retained and any RSU awards will be
subject to the payment and delivery provisions set forth in Section 6(c) of the
LTIP. The retained RSU Award (or portion thereof) will be settled in the form
provided in Section 6(e) of the LTIP.

7

--------------------------------------------------------------------------------




(iii)    In the case of any Award which is not a TARP Award, in the event that
the Participant retires from the Company at age 55 or older with ten or more
years of service (or equivalent retirement eligibility in countries outside the
United States) or for Awards granted after March 15, 2010, retirement at age 55
or older with ten or more years of service (or equivalent retirement eligibility
in countries outside the United States) or age 62 or older, subject to other
terms and conditions of the LTIP, a pro rata portion of the Award held by such
Participant shall be retained and become nonforfeitable. The retained portion
shall be determined by multiplying the number of shares comprising or underlying
the Award by a fraction, the numerator of which is the number of full and
partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b) of the LTIP. In no event will such fraction exceed
1.0. Any retained RSU Awards will be settled on the Settlement Date in the form
provided in Section 6(e) of the LTIP.
(iv)     In the case of any TARP Award, in the event that the Participant
retires from the Company at age 55 or older with ten or more years of service
(or equivalent retirement eligibility in countries outside the United States) or
for Awards granted after March 15, 2010, the Participant retires at age 55 or
older with ten or more years of service (or equivalent retirement eligibility in
countries outside the United States) or age 62 or older, and such Participant
has remained continuously employed for two years from the Grant Date, subject to
other terms and conditions of the LTIP, a prorated portion of the Award held by
such Participant shall be retained and become nonforfeitable. The retained
portion shall be determined by multiplying the number of shares comprising or
underlying the Award by a fraction, the numerator of which is the number of full
and partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b) of the LTIP. In no event will such fraction exceed
1.0. Any retained RSU Awards will be settled on the Settlement Date in the form
provided in Section 6(e) of the LTIP.
(v)    Notwithstanding the above provisions, any Participant who retires or
separates from the Company or a Subsidiary under the terms of an approved
separation agreement or program will not be entitled to retain any portion of an
Award.
(e)    Form of Settlement. Each RSU Award shall be settled on any applicable
Settlement Date by delivery of Shares. If a Settlement Date for any RSU Award
occurs prior to the date which is six months following the consummation of an
underwritten public offering of Shares, the Award shall be settled by the
delivery of the Fair Market Value of Shares, in cash. Such delivery shall take
place promptly after the applicable Settlement Date; provided, however, that
such delivery shall be made in all events not later than December 31 of the
calendar year in which such Settlement Date occurs.
(f)    No Rights of a Shareholder. No holder of any RSU Award shall have any
rights to dividends or any other rights of a stockholder with respect to Shares
subject to the Award prior to becoming the record owner of such Shares.
(g)    Leave of Absence. Notwithstanding Section 6(d) of the LTIP, a qualifying
leave of absence shall not constitute a termination of employment. A
Participant's absence or leave shall be deemed to be a qualifying leave of
absence if approved by the Committee in its sole discretion.


(2)
SSP



(a)    Salary Stock. The Committee has the power to grant Restricted Stock Unit
Awards to Participants on each Issue Date. Units are valued by reference to a
designated number of Shares. An RSU Award shall be subject to the terms and
conditions set forth in this Section 5 of the SSP.
(b)    Vesting. All Awards granted under the Plan shall be vested and
nonforfeitable upon grant thereof.
(c)    Form of Settlement. Each RSU shall be settled by delivery of the Fair
Market Value of one Share as of the applicable anniversary date of grant in cash
or one share of stock
(d)    Settlement. (i) Except as set forth in Section 5(d)(iii) of the SSP, one
third of the RSUs granted on any Issue Date will be settled on each of the
first, second and third anniversaries of the Issue Date thereof, if permitted
under Section 409A of the Code.
(ii)    If a Participant's employment terminates as a result of his or her death
or Disability prior to the settlement date(s) applicable to his or her Award,
all Awards then held by such Participant will be settled as soon as is
practicable after the date of termination of employment. The form of settlement
shall be as provided in Section 5(c) of the SSP.
(iii)    Notwithstanding any other provision of Section 5 of the SSP, the
Committee may grant Awards under the Plan with different settlement schedules,
as long as such different schedules do not contravene the instructions of the
Special Master and do not violate ARRA.
(e)    No Rights of a Shareholder. No holder of any Award shall have any rights
to dividends or any other rights of a stockholder with respect to Shares subject
to the Award prior to becoming the record owner of such Shares.




Amendments, Termination and Recoupment


(1) LTIP

8

--------------------------------------------------------------------------------






(a)    The Board may amend, alter, suspend, discontinue or terminate the LTIP or
any portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
stockholder approval if such approval is necessary to comply with the rules of
the New York Stock Exchange or such other national securities exchange as may be
from time to time the principal trading market for Shares, and (ii) except as
provided in Section 8(f) of the LTIP, the consent of the affected Participant,
if such action would materially impair the rights of such Participant under any
outstanding Award.
(b)    The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the LTIP, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to the LTIP. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the LTIP so as to conform with or take advantage of governmental requirements,
statutes or regulations.
(c)    The Committee may amend the terms of any Award and any Award Agreement
theretofore granted, prospectively or retroactively, but no such amendment shall
materially impair the rights of any Participant without his or her consent
except as provided in Section 8(f) of the LTIP.
(d)    Notwithstanding any provision of the LTIP to the contrary, any Award made
and any amount of cash or Shares delivered in settlement thereof to a
Participant under the LTIP is subject to being called for repayment to the
Company in any situation where the Board of Directors or a Committee thereof
determines that the Company's Policy on Recoupment of Compensation requires such
repayment, or that repayment is otherwise required by the rules of any national
securities exchange on which the stock of the Company may be listed. The
determination regarding repayment under this provision shall be within the sole
discretion of the Committee and shall be final and binding on the Participant
and the Company.
(e)    If any provision of the LTIP or any Award Agreement is invalid or
unenforceable in any jurisdiction, (i) such provision shall be modified or
eliminated, but only to the extent necessary to eliminate such invalidity or
unenforceability and (ii) such invalidity, unenforceability, modification or
elimination shall not affect the validity or enforceability of such provision in
any other jurisdiction and shall not affect the validity or enforceability of
any other provision of the LTIP or any Award.
(f)    Any Award under the Plan that is or becomes a TARP Award is intended to
comply with applicable Treasury regulations under TARP and shall be interpreted
and amended as necessary to comply with any interpretations or guidance of the
Special Master or his successor. In the event that an Award under the Plan
becomes a TARP Award, or is otherwise affected by any decision of the Special
Master or his successor, the Company shall inform the affected Participant.


(2) SSP


(a)    The Board may amend, alter, suspend, discontinue or terminate the SSP or
any portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
stockholder approval if such approval is necessary to comply with the rules of
the New York Stock Exchange or such other exchange as may constitute from time
to time the principal trading market for the Company's Shares, and (ii) the
consent of the affected Participant, if such action would materially impair the
rights of such Participant under any outstanding Award.
(b)    The Committee has the authority to take any action consistent with the
terms of the SSP, either before or after an Award has been granted, that it
deems necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to the SSP. In addition, under all
circumstances, the Committee or Officer of the Company may make non-substantive
administrative changes to the SSP so as to conform with or take advantage of
governmental requirements, statutes or regulations.
(c)    The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall materially impair
the rights of any Participant without his or her consent.
(d)    If any provision of the SSP or any Award is invalid or unenforceable in
any jurisdiction, (i) such provision shall be modified or eliminated, but only
to the extent necessary to eliminate such invalidity or unenforceability and
(ii) such invalidity, unenforceability, modification or elimination shall not
affect the validity or enforceability of such provision in any other
jurisdiction and shall not affect the validity or enforceability of any other
provision of the SSP or any Award.


Dividends
Under the LTIP, no holder of any RSU Award shall have any rights to dividends or
any other rights of a stockholder with respect to Shares subject to the Award
prior to becoming the record owner of such Shares.


Under the SSP, no holder of any Award shall have any rights to dividends or any
other rights of a stockholder with respect to Shares subject to the Award prior
to becoming the record owner of such Shares.


General Provisions

9

--------------------------------------------------------------------------------






(1)
LTIP



(a)    An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner except as may be expressly set forth
in the Award Agreement.
(b)    Neither the Award nor any benefits arising out of the LTIP shall
constitute part of a Participant's employment or service contract with the
Company or any Subsidiary. The Awards under the LTIP are not intended to be
treated as compensation for any purpose under any other Company plan.
(c)    No Employee shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Participants under the
Plan.
(d)    Nothing in the Plan or any Award granted under the Plan shall be deemed
to constitute an employment or service contract or confer or be deemed to confer
on any Employee or Participant any right to continue in the employ or service
of, or to continue any other relationship with the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee's employment or a Participant's service at any time, with or without
cause.
(e)    All Shares delivered under the Plan pursuant to any Award shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities law, any
instructions of the Special Master and the Committee may cause a legend or
legends to be put on any certificates or other indicia of ownership of such
Shares to make appropriate reference to such restrictions.
(f)    No Award granted under the Plan shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.
(g)    The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment under the Plan and to take such other action
as may be necessary in the opinion of the Company or its Subsidiaries to satisfy
all obligations for the payment of such taxes. The Committee shall be authorized
to establish procedures for election by Participants to satisfy such obligation
for the payment of such taxes by delivery of or transfer of Shares to the
Company (to the extent the Participant has owned the surrendered Shares for more
than six months if such a limitation is necessary to avoid a charge to the
Company for financial reporting purposes), or by directing the Company to retain
Shares (up to the minimum required tax withholding rate, to the extent such
limitation is necessary to avoid a charge to the Company for financial reporting
purposes) otherwise deliverable in connection with the Award.
(h)    Nothing contained in the Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
(i)    The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.
(j)    Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy; provided, however,
that amendments deemed necessary under this Section 9(j) of the LTIP may not be
made without stockholder approval or Participant approval, if such approval is
required by Section 78. The Committee also may impose conditions on the exercise
or vesting of Awards in order to minimize the Company's obligation with respect
to tax equalization for Employees on assignments outside their home country.
(k)    If the Company shall have any unpaid claim against the Participant
arising out of or in connection with the Participant's employment with the
Company, prior to settlement of an Award, such claim may be offset against
Awards under the LTIP (up to $5,000 per year) and upon settlement of any Award,
such claim may be offset in total. Such claim may include, but is not limited
to, unpaid taxes or corporate business credit card charges.
(l)    Notwithstanding any provision of the LTIP, no Plan elections,
modifications or distributions will be allowed or implemented if they would
cause the Participant to be subject to tax (including interest and penalties)
under Section 409A of the Code. The settlement of Awards under the Plan may be
delayed up to six months following a Participant's termination of employment if
the Participant is a “specified employee” for purposes of Section 409A and such
delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.    


(2) SSP


(a)    An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner. For the avoidance of doubt, upon
settlement of any Award, the cash or Shares delivered will not be subject to
this restriction.
(b)    Neither the Award nor any benefits arising out of the SSP shall
constitute part of a Participant's employment or service contract with the
Company or any Subsidiary and, accordingly, except as provided in Section 6(a)
and (c) if the SSP, the SSP and

10

--------------------------------------------------------------------------------




the benefits under the Plan may be terminated at any time in the sole discretion
of the Company without giving rise to liability on the part of the Company or
any Subsidiary for severance payments.
(c)    No Employee shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Participants under the
Plan.
(d)    Nothing in the Plan or any Award granted under the Plan shall be deemed
to constitute an employment or service contract or confer or be deemed to confer
on any Employee or Participant any right to continue in the employ or service
of, or to continue any other relationship with, the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee's employment or a Participant's service at any time, with or without
cause.
(e)    All Shares delivered under the Plan pursuant to any Award shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares may
be then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any certificates or other
indicia of ownership of such Shares to make appropriate reference to such
restrictions.
(f)    No Award granted under the Plan shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.
(g)    The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment under the Plan and to take such other action
as may be necessary in the opinion of the Company or its Subsidiaries to satisfy
all obligations for the payment of such taxes. The Committee shall be authorized
to establish procedures for election by Participants to satisfy such obligation
for the payment of such taxes by delivery of or transfer of Shares to the
Company (to the extent the Participant has owned the surrendered Shares for more
than six months if such a limitation is necessary to avoid a charge to the
Company for financial reporting purposes), or by directing the Company to retain
Shares (up to the minimum required tax withholding rate to the extent such
limitation is necessary to avoid a charge to the Company for financial reporting
purposes) otherwise deliverable in connection with the Award.
(h)    Nothing contained in the Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
(i)    The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.
(j)    Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy; provided, however,
that amendments deemed necessary under this Section 7(j) of the SSP may not be
made without stockholder approval or Participant approval, if such approval is
required by Section 6 of the SSP. The Committee also may impose conditions on
the exercise or vesting of Awards in order to minimize the Company's obligation
with respect to tax equalization for Employees on assignments outside their home
country.
(k)    If the Company shall have any unpaid claim against the Participant
arising out of or in connection with such Participant's employment with the
Company, such claim may be offset against Awards delivered under the SSP. Such
claim may include, but is not limited to, unpaid taxes or corporate business
credit card charges.
(l)    Notwithstanding any provision of the SSP, no Plan elections,
modifications or distributions will be allowed or implemented if they would
cause the Participant to be subject to tax (including interest and penalties)
under Section 409A of the Code. The settlement of Awards under the Plan may be
delayed up to six months following a Participant's termination of employment if
the Participant is a “specified employee” for purposes of such Section 409A, and
such delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.






Term Of Plan
The amended LTIP is effective as of November 21, 2012, and the LTIP shall
terminate on the day after the date when all Awards under the LTIP have been
settled in accordance with the terms of the LTIP.


The amended SSP is effective as of June 5, 2013, and the SSP shall terminate on
the day after the date when all Awards under the SSP have been settled in
accordance with the terms of the SSP, unless sooner terminated by the Board
pursuant to Section 6 of the SSP.


Federal Income Tax Considerations
The following discussion is not a complete statement of the federal income tax
consequences resulting from your participation in the Plans. This discussion
outlines present provisions and interpretations of the Code, rulings and
proposed regulations of the

11

--------------------------------------------------------------------------------




Internal Revenue Service, all of which are subject to future changes. In
addition, state and local income tax laws may vary in effect. For these reasons,
you should consult your own tax advisor as to your tax consequences arising from
your participation in the Plans.


The following discussion is not a complete statement of the federal income tax
consequences resulting from your participation in the Plans. This discussion
outlines present provisions and interpretations of the Code, rulings and
proposed regulations of the Internal Revenue Service, all of which are subject
to future changes. In addition, state and local income tax laws may vary in
effect. For these reasons, you should consult your own tax advisor as to your
tax consequences arising from your participation in the Plans.


1.    Non-qualified stock options: When you exercise a non-qualified stock
option, the difference between the stock option grant price and any higher fair
market value of General Motors common stock on the date of exercise will
generally be ordinary income to you (and will be subject to employment tax
withholding). When you dispose of shares that you have acquired by the exercise
of the stock option, any amount you receive in excess of the fair market value
of the shares on the date of exercise will be a long-term or short-term capital
gain, depending upon the length of time you held the shares. If the amount you
receive is less than the market value of the shares on the date of exercise, the
loss will be a long-term or short-term capital loss, depending upon the holding
period. As of the date of this Prospectus, shares that you sell that have been
held for at least one year are eligible for long-term capital gain or loss
treatment.


2.    Incentive stock options: If you exercise an incentive stock option while
you are an employee of General Motors or a subsidiary of General Motors, or
within the three-month (one-year in the case of disability) period after your
termination of employment, you will not recognize ordinary income at that time.


However, the excess of the fair market value of the shares that you acquire by
such exercise over the stock option grant price will be an item of “adjustment”
for federal alternative minimum tax purposes.


If the shares you acquire upon exercise are not disposed of until more than one
year after the transfer date, the excess of the sales proceeds over the option
price of such shares will be a long-term capital gain.


If you dispose of the shares (including the surrender of such shares to exercise
another incentive stock option or a non-qualified stock option) less than one
year from the transfer date (so as to cause a “Disqualifying Disposition”), the
excess of the amount realized on the disposition or fair market value of such
shares at the time of exercise, whichever is less, over the option price will be
ordinary income at the time of such Disqualifying Disposition. The remainder of
the amount realized, if any, will be a short-term capital gain (and you will be
responsible for any tax liability). Upon a Disqualifying Disposition of any of
the shares received, those shares with the lowest tax basis will be deemed to be
the shares first disposed of by you.


If an incentive stock option is exercised more than three months (one year for
disability) after termination of employment, the tax consequences are the same
as described in (1) above for non-qualified stock options.


3.    Restricted stock units and stock awards: When you receive payment for a
vested restricted stock unit or a vested stock award, the amount of cash and/or
the fair market value of any shares of General Motors common stock that you
receive, determined as of the date of delivery, will be taxable to you as
ordinary income (and will be subject to employment tax withholding).


4. Stock appreciation rights: When you exercise a stock appreciation right, the
difference between the stock appreciation right grant price and any higher fair
market value of General Motors common stock on the date of exercise will
generally be ordinary income to you (and will be subject to employment tax
withholding).


5.    Special rules if you use stock to pay all or a portion of the stock option
grant price: You may use currently-owned shares of General Motors common stock
as payment to acquire shares through the exercise of a non-qualified stock
option or an incentive stock option. However, you may not use stock acquired
during the prior six months from the exercise of a stock option. You may also
use a combination of cash and stock to pay the grant price.
If you exercise a non-qualified stock option using currently-owned shares of
General Motors common stock as all or part of the payment, you will not
recognize any gain or loss with respect to the “old” stock surrendered (unless
you acquired the surrendered stock from the exercise of an incentive stock
option within the previous one year period). However, you will recognize
ordinary income on the difference between the fair market value of all “new”
stock that you receive at the time of exercise and the stock option grant price.
This amount will also be subject to employment tax withholding. The number of
“new” shares which is equal to the number of “old” shares that you surrendered
will have the same tax basis and holding period as those “old” shares. The

12

--------------------------------------------------------------------------------




remaining “new” shares will have a holding period beginning on the date of
exercise and a tax basis equal to the amount of ordinary income that you
recognized on such exercise (plus the amount of any cash paid as part of the
stock option price).


If you exercise an incentive stock option using currently-owned shares of
General Motors common stock as all or a part of the payment, you will not
recognize any gain or loss on the surrender of the “old” shares (unless you
acquired the surrendered stock from exercising an incentive stock option within
the previous one year period). As a result, the use of currently owned shares
that have appreciated in value may enable you to obtain additional shares
without incurring any current tax or additional cash expense. The number of
“new” shares that you receive which equal the number of “old” shares surrendered
will have a tax basis and holding period equal to the surrendered shares. The
additional “new” shares will have a zero basis with a holding period that begins
on the transfer date. All of the shares that you receive will be subject to the
holding periods applicable to shares acquired upon the exercise of an incentive
stock option.


This means that if you dispose of the shares less than two years following the
grant of the stock option or less than one year after your exercise of the stock
option, you will have made a Disqualifying Disposition of those shares. The
discussion of incentive stock options in item 2 above describes the tax
consequences of Disqualifying Dispositions. You should consult with your tax
advisor before exercising an incentive stock option by using currently-owned
shares of General Motors common stock.


6.    Other tax matters. If you are required pursuant to Paragraph 8(d) of the
LTIP to pay General Motors an amount realized from an award, the following tax
consequences may occur. If the award was delivered and repayment was made in the
same calendar year, your Form W-2 will be adjusted to reduce your income by the
amount paid. If the award was delivered and repayment was made in a calendar
year after the year of delivery, you may claim a tax deduction, or in certain
cases a tax credit, in the year of repayment for the amount repaid. The
applicable tax rules are complex and you should consult your tax advisor.


Restrictions on Resale
“Affiliates" of the Company, as defined in Rule 144 promulgated under the
Securities Act ("Rule 144"), who acquire Common Stock under the Plans may not
use this Prospectus for any resales of such shares and the certificate
representing such shares may bear a legend restricting the transfer thereof.
However, sales or other dispositions may be made pursuant to (1) the
requirements of Rule 144, without being subject to the holding period
requirement of such Rule, (2) another exemption from such registration under the
Securities Act, or (3) a separate prospectus prepared in accordance with the
applicable form under the Securities Act. Participants who are not affiliates of
the Company may still sell their shares acquired pursuant to the terms of the
Plan without compliance with the requirements of Rule 144 or the registration
requirements of the Securities Act.






Additional Information
General Motors Company has filed with the SEC a registration statement to
register the shares of GM Common Stock offered to you under these Plans. As
allowed by SEC rules, this Prospectus does not contain all of the information
that you can find in the registration statement or exhibits or amendments to the
registration statement.






THIS PROSPECTUS SHOULD BE RETAINED BY YOU FOR FUTURE REFERENCE.



13

--------------------------------------------------------------------------------




APPENDIX A.1


GENERAL MOTORS COMPANY 2009 LONG-TERM INCENTIVE PLAN
As Amended November 21, 2012
Section 1.Purpose. The purpose of the General Motors Company 2009 Long-Term
Incentive Plan is to motivate and reward participating Employees toward the
long-term success of the business by making them participants in that success.
Capitalized terms used in the Plan shall have the definitions set forth in
Section 11 of the Plan.


Section 2.Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to (i) select the Employees of the
Company and its Subsidiaries to whom Awards may be granted hereunder; (ii)
determine the number of Shares to be covered by each Award granted hereunder;
(iii) determine whether, to what extent and under what circumstances Awards may
be settled in cash, Shares or other property, or canceled, and (iv) interpret
and administer the Plan and any Award Agreement, and establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan. The Committee may delegate to an appropriate
Executive Officer of the Company responsibility for determining, within the
limits established by the Committee, individual Awards for Employees who are not
Executive Committee members or Executive Officers of the Company.


Terms of Awards granted to Employees subject to compliance with the provisions
of the Interim Final Rule and any determinations by the Special Master for TARP
Executive Compensation will be determined by the Committee and will be included
in the Award Agreements for those Employees
Section 3.Shares Subject to the Plan.


(a)Subject to the provisions of Section 3(f) below, the aggregate number of
Shares with respect to which Awards may be granted under this Plan shall not
exceed 75,000,000 Shares. Shares subject to awards granted under the General
Motors Company Salary Stock Plan and the General Motors Company Short-Term
Incentive Plan shall reduce the number of Shares with respect to which Awards
may be granted under this Plan. Each share subject to a Stock Option or Stock
Appreciation Right will reduce the number of shares available for issuance under
the Plan by one share, and each share subject to a Restricted Stock Unit or
Stock Award will reduce the number of shares available for issuance by two and
one-half shares. Subject to the provisions of Section 3(f), for awards that are
intended to constitute qualified performance based compensation under 162m,
grants of Options or Stock Appreciation Rights in any calendar year may not
cover more than 1,000,000 shares and grants of RSUs or Stock Awards in any
calendar year may not cover more than 250,000 shares.


(b)Awards granted under the Plan that are settled in cash will not count against
the approved share reserve. Awards, other than Substitute Awards, that are
forfeited or otherwise terminate without the issuance of Shares will no longer
be charged against the maximum share limitation and will again be available for
future grants. These Shares will return to the available share pool at the same
ratio at which they were granted.


(c)Shares withheld by or delivered to the Company to satisfy the exercise or
conversion price of an Award or in payment of taxes will not again be available
for future grants.

14

--------------------------------------------------------------------------------






(d)Substitute Awards will not reduce the number of Shares authorized for grant
hereunder.


(e)Any Shares delivered in settlement of Awards hereunder may consist, in whole
or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.
  
(f)In the event of any merger, reorganization, consolidation, re-capitalization,
stock split or reverse stock split, stock dividend, extraordinary cash dividend,
or other change in corporate structure affecting the Company's Shares, the
Committee shall make such adjustments in the aggregate number of Shares which
may be delivered under this Plan and the number of Shares subject to Awards
granted under this Plan (provided the number of Shares subject to any Award
shall always be a whole number), as may be determined to be appropriate by the
Committee in order to prevent unintended enhancement or diminution of the
benefits or potential benefits intended to be conferred on Participants pursuant
to Awards granted hereunder.


Section 4.Eligibility.


(a) Any Employee shall be eligible to be selected as a Participant.
(b) Conditions Precedent. As a condition precedent to the vesting and settlement
of any portion of an Award, Participants shall: (i) continue to render services
as an Employee (unless this condition is waived by the Committee), (ii) refrain
from engaging in any activity which, in the opinion of the Chief Executive
Officer or Vice President, Global Human Resources, is in any manner inimical or
in any way contrary to the best interests of the Company, (For purposes of this
provision, the determination of whether an action will cause damage to the
Company, or is inimical or in any way contrary to the best interest of the
Company shall be made in the sole discretion of the Chief Executive Officer or
Vice President, Global Human Resources of the Company.), (iii) not for a period
of 12 months following any voluntary termination of employment, directly or
indirectly, knowingly induce any Employee or employee of an affiliate of the
Company to leave their employment for participation, directly or indirectly,
with any existing or future business venture associated with such individual,
and (iv) furnish to the Company such information with respect to the
satisfaction of the foregoing conditions precedent as the Committee shall
reasonably request. Except as otherwise provided under paragraph 6(d)(i) below,
the failure by any Participant to satisfy such conditions precedent shall result
in the immediate cancellation of the unvested portion of any Award previously
made to such Participant and such Participant shall not be entitled to receive
any consideration in respect of such cancellation.
Section 5.The Committee may require a Participant to enter into such agreements
as the Committee considers appropriate and in the best interests of the Company.


Section 6.Stock Awards and Restricted Stock Units.


(a)Grant and Performance Conditions. The Committee may grant Restricted Stock
Unit Awards or Stock Awards to Participants, from time to time. Such Awards
shall be valued by reference to a designated number of Shares. A Stock Award or
RSU Award shall be subject to the terms and conditions set forth in this Section
6 and the terms set forth in the applicable Award Agreement. In the case of a
discrepancy between the Plan and the RSU Award Agreement, the terms of the RSU
Award Agreement will control.



15

--------------------------------------------------------------------------------




(b)Nonforfeitability. No portion of a Stock Award or RSU Award shall become
nonforfeitable or transferable, as applicable, prior to a date specified by the
Committee in the Award Agreement except as set forth in Section 6(d). A
Participant must remain continuously employed by the Company or a Subsidiary
through the nonforfeitability date specified in the Award Agreement except as
set forth in Section 6(d). Awards shall be conditioned upon the achievement of
Performance Conditions, if applicable, as specified in the Award Agreement.


(c)Payment and Delivery. No RSU Award shall be paid or settled prior to the
first applicable Settlement Date, except as provided in Section 6(d)(i).


(d)Termination of Employment. Except as set forth in this subsection, upon the
termination of a Participant's employment, any Award (or portion thereof) held
by such Participant that has not become nonforfeitable in accordance with
Section 6(b). at the time of such termination shall be forfeited.


(i) In the event that the Participant's employment terminates as a result of his
or her death, a pro rata portion of the Award held by such Participant shall be
retained and become nonforfeitable. The retained portion shall be determined by
multiplying the number of shares comprising or underlying the Award by a
fraction, the numerator of which is the number of full and partial calendar
months elapsed from the Proration Date to the date of death and the denominator
of which is the number of months from the Grant Date to the date on which such
Award would have become nonforfeitable in accordance with Section 6(b). In no
event will such fraction exceed 1.0. The retained portion of any RSU Award will
be settled in the form provided in Section 6(e) and the Settlement Date for such
Awards will occur as soon as practicable after the date of death.


(ii) In the event of the Participant's Disability, all Awards (or portions
thereof) held by such Participant will be retained and any RSU awards will be
subject to the payment and delivery provisions set forth in Section 6(c). The
retained RSU Award (or portion thereof) will be settled in the form provided in
Section 6(e).


(iii) In the case of any Award which is not a TARP Award, in the event that the
Participant retires from the Company at age 55 or older with ten or more years
of service (or equivalent retirement eligibility in countries outside the United
States) or for Awards granted after March 15, 2010 , retirement at age 55 or
older with ten or more years of service (or equivalent retirement eligibility in
countries outside the United States) or age 62 or older, subject to other terms
and conditions of the Plan, a pro rata portion of the Award held by such
Participant shall be retained and become nonforfeitable. The retained portion
shall be determined by multiplying the number of shares comprising or underlying
the Award by a fraction, the numerator of which is the number of full and
partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b). In no event will such fraction exceed 1.0. Any
retained RSU Awards will be settled on the Settlement Date in the form provided
in Section 6(e).


(iv) In the case of any TARP Award, in the event that the Participant retires
from the Company at age 55 or older with ten or more years of service (or
equivalent retirement eligibility in countries outside the United States) or for
Awards granted after March 15, 2010 , the Participant retires at age 55 or older
with ten or more years of service (or equivalent retirement eligibility in
countries outside the United States) or age 62 or older, and such Participant
has remained

16

--------------------------------------------------------------------------------




continuously employed for two years from the Grant Date, subject to other terms
and conditions of the Plan, a prorated portion of the Award held by such
Participant shall be retained and become nonforfeitable. The retained portion
shall be determined by multiplying the number of shares comprising or underlying
the Award by a fraction, the numerator of which is the number of full and
partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b). In no event will such fraction exceed 1.0. Any
retained RSU Awards will be settled on the Settlement Date in the form provided
in Section 6(e).


(v) Notwithstanding the above provisions, any Participant who retires or
separates from the Company or a Subsidiary under the terms of an approved
separation agreement or program will not be entitled to retain any portion of an
Award.


(e)Form of Settlement. Each RSU Award shall be settled on any applicable
Settlement Date by delivery of Shares. If a Settlement Date for any RSU Award
occurs prior to the date which is six months following the consummation of an
underwritten public offering of Shares, the Award shall be settled by the
delivery of the Fair Market Value of Shares, in cash. Such delivery shall take
place promptly after the applicable Settlement Date; provided, however, that
such delivery shall be made in all events not later than December 31 of the
calendar year in which such Settlement Date occurs.


(f)No Rights of a Shareholder. No holder of any RSU Award shall have any rights
to dividends or any other rights of a stockholder with respect to Shares subject
to the Award prior to becoming the record owner of such Shares.


(g)Leave of Absence. Notwithstanding Section 6(d), a qualifying leave of absence
shall not constitute a termination of employment. A Participant's absence or
leave shall be deemed to be a qualifying leave of absence if approved by the
Committee in its sole discretion.


Section 7.Stock Options and Stock Appreciation Rights


(a) Grant Price. The Grant Price of any Option or SAR shall not be less than the
Fair Market Value (and in no event less than the par value) of the Shares on the
date the Option or SAR is granted, except in the case of Substitute Awards.
(b) ISO; Nonqualified Option. Determination as to whether Options granted shall
be “Incentive Stock Options” (“ISO's), Nonqualified Stock Options, and as to any
restrictions which shall be placed on Options, shall be made by the Committee
under such procedures as it may, from time to time, determine and each Option
granted hereunder shall be identified as either an ISO or a Nonqualified Stock
Option at the time of grant.
(c) Terms of Options or Stock Appreciation Rights. Options and SARs granted
under this Plan shall be subject to the following provisions, except as
otherwise determined by the Committee:
(i) Vesting and Exercise. Except in the case of death or except as set forth in
Section 7(c)(iii)(B) or as set forth in Section 9, no Option or SAR shall vest
or become exercisable prior to the first anniversary of the “Grant Date” (or
such other date as may be established by the Committee or its delegate(s)); and
after such date Options or SARs shall be exercisable only in accordance with the
terms and conditions established at the time of grant and reflected in the Award

17

--------------------------------------------------------------------------------




Agreement. Unless otherwise specified in the Award Agreement, beginning on the
first anniversary of the Grant Date, Options or SARs will vest and become
exercisable in one-third increments. Subject to paragraph 7(c)(iii), each
increment will first vest and become exercisable on the first, second and third
anniversaries of the Grant Date, respectively. Upon becoming exercisable, the
Option or SAR will remain exercisable until expiration, except as set for in
Section 7(c)(iii).
(ii) Term of Options or SARs. The normal expiration date of an Option or SAR
shall be determined at the time of grant, provided that each Option or SAR shall
expire not more than ten years after the Grant Date.
(iii) Termination of Employment. Except as set forth in this subsection, upon
the termination of a Participant's employment, any Award (or portion thereof)
held by such Participant that has not vested in accordance with Section 7(c)(i)
at the time of such termination shall be forfeited
(A) If the Employee quits employment with the Company or is terminated by the
Company for inadequate job performance, or for willful misconduct harmful to the
Company, all unvested and vested Options or SARs held by such Participant shall
be forfeited as of the date of such termination, or if earlier, as of the date
that such grounds for termination by the Company first exist.
(B) If the Employee retires from the Company at age 55 or older with ten or more
years of credited service (or for a Participant who is a tax resident of a
location outside the United States at equivalent normal retirement age in such
country) or age 62 or older in the United States, subject to the other terms and
conditions of the Plan, all Options or SARs will vest immediately, and will be
exercisable until the expiration date of such Option. Notwithstanding this
provision, the Committee may from time to time determine in its discretion that
holders of Options or SARs retiring from the Company during specified time
periods under specified circumstances may vest in and retain some portion of
their Options or SARs granted in the year the retirement occurs.
(C) If employment is terminated by reason of death, all Options shall
immediately vest and remain exercisable until the third anniversary of the date
of death or, if earlier, the expiration date of such Option.
(D) If an employee becomes disabled, Options will continue to vest and become
exercisable in accordance with the original terms of the grant while the
Employee remains on the disability leave and, subject to the other terms and
conditions of the Plan, vested Options will remain exercisable for the full
remaining term.
(E) If employment terminates for any reason other than as set forth above
(including, for the avoidance of doubt, retirement not meeting the conditions
set forth in Section 7(c)(iii)(B) or other voluntary termination with the
consent of the Company), subject to the other terms and conditions of the Plan,
all vested Options will remain exercisable until the third anniversary of the
date of termination of employment or, if earlier, the expiration date of such
Option.
(F) If employment terminates for any reason (other than death) prior to the
first anniversary of the date an Option is granted, except as provided in
Section 7(c)(iii)(B) the Option shall be forfeited and terminate on the date of
termination of employment.

18

--------------------------------------------------------------------------------




(iv) Leave of Absence. Notwithstanding Section 7(c)(iii), a qualifying leave of
absence shall not constitute a termination of employment. A Participant's
absence or leave shall be deemed to be a qualifying leave of absence if approved
by the Committee in its sole discretion.
(v) Payment of Exercise Price. All Shares purchased upon exercise of any Option
shall be paid for in full at the time of purchase or adequate provision for such
payment shall be made. Such payment shall be made (A) in cash, (B) through
delivery or constructive delivery of Shares (provided that such Shares may be
subject to such holding period or other requirement as the Committee may impose,
(C) a combination of cash and stock or (D) through a broker-assisted cashless
exercise facility if established by the Company. Any Shares delivered as a
result of an Option exercise shall be valued at their Fair Market Value on the
exercise date of the Option.
Section 8.Amendments, Termination and Recoupment.


(a)The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
stockholder approval if such approval is necessary to comply with the rules of
the New York Stock Exchange or such other national securities exchange as may be
from time to time the principal trading market for Shares, and (ii) except as
provided in Section 8(f), the consent of the affected Participant, if such
action would materially impair the rights of such Participant under any
outstanding Award.


(b)The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan so as to conform with or take advantage of governmental requirements,
statutes or regulations.
 
(c)The Committee may amend the terms of any Award and any Award Agreement
theretofore granted, prospectively or retroactively, but no such amendment shall
materially impair the rights of any Participant without his or her consent
except as provided in Section 8(f). No such amendment shall reduce the exercise
price of an outstanding Option or cancel or amend an outstanding Option for the
purpose of re-pricing, replacing or re-granting such Option with an exercise
price that is less than the exercise price of the original Option including cash
payments in consideration of an underwater Option without stockholder approval.


(d)Notwithstanding any provision of this Plan to the contrary, any Award made
and any amount of cash or Shares delivered in settlement thereof to a
Participant under this Plan is subject to being called for repayment to the
Company in any situation where the Board of Directors or a Committee thereof
determines that the Company's Policy on Recoupment of Compensation requires such
repayment, or that repayment is otherwise required by the rules of any national
securities exchange on which the stock of the Company may be listed. The
determination regarding repayment under this provision shall be within the sole
discretion of the Committee and shall be final and binding on the Participant
and the Company.


(e)If any provision of the Plan or any Award Agreement is invalid or
unenforceable in any jurisdiction, (i) such provision shall be modified or
eliminated, but only to the extent necessary to

19

--------------------------------------------------------------------------------




eliminate such invalidity or unenforceability and (ii) such invalidity,
unenforceability, modification or elimination shall not affect the validity or
enforceability of such provision in any other jurisdiction and shall not affect
the validity or enforceability of any other provision of the Plan or any Award.


(f)Any Award hereunder that is or becomes a TARP Award is intended to comply
with applicable Treasury regulations under TARP and shall be interpreted and
amended as necessary to comply with any interpretations or guidance of the
Special Master or his successor. In the event that an Award hereunder becomes a
TARP Award, or is otherwise affected by any decision of the Special Master or
his successor, the Company shall inform the affected Participant.


Section 9.General Provisions.


(a)An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner except as may be expressly set forth
in the Award Agreement.


(b)Neither the Award nor any benefits arising out of this Plan shall constitute
part of a Participant's employment or service contract with the Company or any
Subsidiary. The Awards under this Plan are not intended to be treated as
compensation for any purpose under any other Company plan.


(c)No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.


(d)Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee's employment or a Participant's service at any time, with or without
cause.


(e)All Shares delivered under the Plan pursuant to any Award shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, any instructions of
the Special Master and the Committee may cause a legend or legends to be put on
any certificates or other indicia of ownership of such Shares to make
appropriate reference to such restrictions.


(f)No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.


(g)The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or its Subsidiaries to satisfy all
obligations for the payment of such taxes. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered Shares for more than
six months if such a limitation is necessary to avoid a charge to the Company
for financial reporting purposes), or by directing the Company to retain Shares
(up to the

20

--------------------------------------------------------------------------------




minimum required tax withholding rate, to the extent such limitation is
necessary to avoid a charge to the Company for financial reporting purposes)
otherwise deliverable in connection with the Award.


(h)Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.


(i)The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.


(j)Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy; provided, however, that amendments
deemed necessary under this Section 9(j) may not be made without stockholder
approval or Participant approval, if such approval is required by Section 8. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees on assignments outside their home country.


(k)If the Company shall have any unpaid claim against the Participant arising
out of or in connection with the Participant's employment with the Company,
prior to settlement of an Award, such claim may be offset against Awards under
this Plan (up to $5,000 per year) and upon settlement of any Award, such claim
may be offset in total. Such claim may include, but is not limited to, unpaid
taxes or corporate business credit card charges.


(l)Notwithstanding any provision of this Plan, no Plan elections, modifications
or distributions will be allowed or implemented if they would cause the
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. The settlement of Awards hereunder may be delayed up
to six months following a Participant's termination of employment if the
Participant is a “specified employee” for purposes of Section 409A and such
delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.


Section 10.Term of Plan. The Plan shall terminate on the day after the date when
all Awards hereunder have been settled in accordance with the terms of the Plan.


Section 11.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


(a) “Award” shall mean any Options, Stock Appreciation Rights, Stock Award or
award of Restricted Stock Units granted hereunder.


(b)“Award Agreement” shall mean the written instrument evidencing the terms of
an Award hereunder.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Chief Executive Officer” shall mean the Chief Executive Officer of the
Company.



21

--------------------------------------------------------------------------------




(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, and any reference to any section of the Code
shall also include any successor provision thereto.


(f)“Committee” shall mean the Executive Compensation Committee of the Board, its
named successor, or such other persons or committee to whom the Board has
delegated any authority, as may be appropriate.


(g)“Company” shall mean General Motors Company, a Delaware Company, or its
successor.


(h)“Disability” shall mean the Participant is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.


(i)“Employee” shall mean any individual who is employed by the Company or any
Subsidiary.


(j)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934.


(k)“Executive Officer” shall mean any Participant required to provide periodic
statements of beneficial ownership of Company equity securities as an executive
officer of the Company under Section 16(a) of the Exchange Act.


(l)“Fair Market Value” shall mean the value of a Share, determined as follows:
prior to the establishment of when-issued trading of the Shares on a national
securities exchange, as determined by the Committee in its discretion; and after
the establishment of when-issued trading of the Shares on a national securities
exchange, the average of the high and low trading (or when-issued trading)
prices for the Shares as reported on such national securities exchange for the
applicable date or, if no such prices are reported for that date, the average of
the high and low trading (or when-issued trading) prices on the immediately
preceding date for which such prices were reported.


(m) “Grant Date” shall mean the grant date specified in the Award Agreement.


(n)“Grant Price” shall mean the average of the high and low trading price per
Share on the Grant Date.


(o)“Incentive Stock Options” or “ISO” shall mean an Option granted hereunder
that is intended to comply with the provisions of Section 422 of the Code.


(p)“Nonqualified Option” shall mean an Option that is not an ISO.


(q)“Options” or “Stock Options” shall mean any right granted to a Participant
under the Plan pursuant to and described in Section 7 allowing such Participant
to purchase Shares at such price or prices and during such period or periods, as
the Committee shall determine and shall include ISOs and Nonqualified Options.


(r)“Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan



22

--------------------------------------------------------------------------------




(s)“Plan” shall mean this General Motors Company 2009 Long-Term Incentive Plan,
as amended from time to time.


(t)“Performance Conditions” shall mean measures of the operational performance
of the Company or other performance criteria selected by the Committee, the
degree of achievement of which will determine the portion of an Award that is
earned by the Participant as specified in the Award Agreement. In creating these
measures, the Committee may establish the specific goals based upon or relating
to one or more of the following business criteria: asset turnover, cash flow,
contribution margin, cost objectives, cost reduction, earnings before interest
and taxes (EBIT), earnings before interest, taxes, depreciation and amortization
(EBITDA), earnings per share, economic value added, free cash flow, increase in
customer base, initial public offering, inventory turnover, liquidity, market
share, net income, net income margin, operating cash flow, operating profit
margin, pre-tax income, productivity, profit margin, quality, return on assets,
return on net assets, return on capital, return on equity, revenue, revenue
growth, and/or warranty. The business criteria may be expressed in absolute
terms or relative to the performance of other companies or to an index.


(u)“Proration Date” shall be a date established by the Committee at the time of
grant of an Award and specified in the Award Agreement. If no such date is
established, the Proration Date shall be the Grant Date.


(v)“Restricted Stock Unit” or “RSU” shall mean any unit granted pursuant to and
described in Section 6.


(w)“Settlement Date” shall mean the date on which the Award becomes
nonforfeitable and payable in accordance with the provisions of the Plan and the
Award Agreement.


(x)“Shares” shall mean shares of the common stock of the Company, $0.01 par
value.


(y)“Special Master” shall mean the Office of the Special Master for TARP
Executive Compensation, established by the United States Secretary of the
Treasury under the American Recovery and Reinvestment Act of 2009 or any other
office or agency which succeeds to the powers thereof.


(z)“Stock Appreciation Right” shall mean an Award denominated in Shares that
entitles the Participant within the exercise period to receive a payment equal
to the increase in value between the Grant Price and the fair market value of
the underlying Shares at date of exercise.


(aa)“Stock Award” shall mean an Award of shares hereunder which may be subject
to such restrictions on transfer and/or forfeitability conditions as are
specified in the applicable Award Agreement.


(bb) “Subsidiary” shall mean (i) a company of which capital stock having
ordinary voting power to elect a majority of the board of directors of such
company is owned, directly or indirectly, by the Company or (ii) any
unincorporated entity in respect of which the Company can exercise, directly or
indirectly, comparable control to that described in clause (i).


(cc) “Substitute Award” shall mean an Award granted hereunder in assumption or
replacement of an award issued by a company acquired by the Company or with
which the Company or its Subsidiary combines.



23

--------------------------------------------------------------------------------




(dd) “TARP Award” shall mean an Award hereunder that is at any time required to
comply with the requirements for “long-term restricted stock” set forth in
Treasury Regulations Section 31 CFR 30.1 (Q-1) and as interpreted and applied by
the Special Master.


(ee) “Unit” shall mean a Restricted Stock Unit or RSU.


(ff) “Vice President, Global Human Resources” shall mean the Vice President,
Global Human Resources of the Company.



24

--------------------------------------------------------------------------------




APPENDIX A.2
GENERAL MOTORS COMPANY
SALARY STOCK PLAN
As amended June 5, 2013


Section 12.Purpose. The purpose of the General Motors Company Salary Stock Plan
is to compensate participating Employees in a manner that is consistent with the
Company's obligations under the ARRA and under the terms of the Treasury
Agreement. Capitalized terms used in the Plan shall have the definitions set
forth in Section 9 of the Plan.


Section 13.Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to (i) select the Employees to whom
Awards may be granted hereunder; (ii) determine the amount of base salary and
other compensation to be delivered in the form of an Award hereunder; (iii)
determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property, and (iv) interpret and administer the
Plan, and establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan. The Committee
may delegate to an appropriate Executive Officer of the Company responsibility
for determining, within the limits established by the Committee, individual
Awards for Employees who are not Executive Committee members or Executive
Officers of the Company.


Section 14.Shares Subject to the Plan.


(a)Subject to the provisions of Section 3(c) below, the aggregate number of
Shares with respect to which Awards may be granted under this Plan shall not
exceed 75,000,000 Shares minus the number of Shares granted under the Short Term
Incentive Plan and the Long-Term Incentive Plan. Awards granted under the Plan
that are settled in cash will not count against the approved Share reserve.
  
(b)Any Shares delivered in settlement of Awards hereunder may consist, in whole
or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.
 
(c)In the event of any merger, reorganization, consolidation, re-capitalization,
stock split or reverse stock split, stock dividend, extraordinary cash dividend,
or other change in corporate structure affecting the Company's Shares, the
Committee shall make such adjustments in the aggregate number of Shares which
may be delivered under this Plan and the number of Shares subject to Awards
granted under this Plan (provided the number of Shares subject to any Award
shall always be a whole number), as may be determined to be appropriate by the
Committee in order to prevent unintended enhancement or diminution of the
benefits or potential benefits intended to be conferred on Participants pursuant
to Awards granted hereunder.


(d)For avoidance of doubt, Shares which are tendered or withheld to pay tax
withholding obligations arising from the grant, or settlement of an Award will
not again become available for grant under the terms of this Plan.


Section 15.Eligibility. Any Employee shall be eligible to be selected as a
Participant.



25

--------------------------------------------------------------------------------




Section 16.Restricted Stock Units.


(a)Salary Stock. The Committee has the power to grant Restricted Stock Unit
Awards to Participants on each Issue Date. Units are valued by reference to a
designated number of Shares. An RSU Award shall be subject to the terms and
conditions set forth in this Plan.


(b)Vesting. All Awards granted hereunder shall be vested and nonforfeitable upon
grant thereof except as otherwise provided for in this Plan.


(c)Form of Settlement. Each RSU shall be settled by delivery of the Fair Market
Value of one Share as of the applicable anniversary date of grant in cash or one
share of stock.


(d)Settlement. (i) Except as set forth in Section 5(d)(iii), one third of the
RSUs granted on any Issue Date will be settled on each of the first, second and
third anniversaries of the Issue Date thereof, if permitted under Section 409A
of the Code.


(ii) If a Participant's employment terminates as a result of his or her death or
Disability prior to the settlement date(s) applicable to his or her Award, all
Awards then held by such Participant will be settled as soon as is practicable
after the date of termination of employment. The form of settlement shall be as
provided in Section 5(c).


(iii) Notwithstanding any other provision of this Section, the Committee may
grant Awards hereunder with different settlement schedules, as long as such
different schedules do not contravene the instructions of the Special Master and
do not violate ARRA.


(e)No Rights of a Shareholder. No holder of any Award shall have any rights to
dividends or any other rights of a stockholder with respect to Shares subject to
the Award prior to becoming the record owner of such Shares.


Section 17.Amendments, Termination and Recoupment.


(a)The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
stockholder approval if such approval is necessary to comply with the rules of
the New York Stock Exchange or such other exchange as may constitute from time
to time the principal trading market for the Company's Shares, and (ii) the
consent of the affected Participant, if such action would materially impair the
rights of such Participant under any outstanding Award. The Board has delegated
to the Vice President, Global Human Resources authority to approve non-material
amendments necessary or advisable with the advice of the Company's Legal Staff.
 
(b)The Committee has the authority to take any action consistent with the terms
of the Plan, either before or after an Award has been granted, that it deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee or Officer of the Company may make non-substantive
administrative changes to the Plan so as to conform with or take advantage of
governmental requirements, statutes or regulations.



26

--------------------------------------------------------------------------------




(c)The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall materially impair
the rights of any Participant without his or her consent.


(d)If any provision of the Plan or any Award is invalid or unenforceable in any
jurisdiction, (i) such provision shall be modified or eliminated, but only to
the extent necessary to eliminate such invalidity or unenforceability and (ii)
such invalidity, unenforceability, modification or elimination shall not affect
the validity or enforceability of such provision in any other jurisdiction and
shall not affect the validity or enforceability of any other provision of the
Plan or any Award.


(e)Notwithstanding any provision of this Plan to the contrary, any RSUs accrued
or granted and undelivered hereunder, are subject to forfeiture as may be
determined by the Chief Executive Officer or Vice President, Global Human
Resources, (i) if the Participant accruing or granted such Award engages or has
engaged or indicates an intention to engage in an act (or omission to act) that
causes or has the potential to cause tangible or intangible damage or injury to
the Company in a non-trivial manner or to a non-trivial degree, or (ii) engages
in any activity which is in any manner inimical or in any way contrary to the
best interests of the Company, or (iii) as may be directed by the Special
Master. For purposes of this provision, the determination of whether an action
will cause damage to the Company, or is inimical or in any way contrary to the
best interest of the Company shall be made in the sole discretion of the Chief
Executive Officer or Vice President, Human Resources of the Company.


Section 18.General Provisions.
  
(a)An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner. For the avoidance of doubt, upon
settlement of any Award, the cash or Shares delivered will not be subject to
this restriction.


(b)Neither the Award nor any benefits arising out of this Plan shall constitute
part of a Participant's employment or service contract with the Company or any
Subsidiary and, accordingly, except as provided in Section 6(a) and (c) above,
this Plan and the benefits hereunder may be terminated at any time in the sole
discretion of the Company without giving rise to liability on the part of the
Company or any Subsidiary for severance payments.


(c)No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.


(d)Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with, the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee's employment or a Participant's service at any time, with or without
cause.


(e)All Shares delivered under the Plan pursuant to any Award shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares may be then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any certificates or other indicia of
ownership of such Shares to make appropriate reference to such restrictions.



27

--------------------------------------------------------------------------------




(f)No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.


(g)The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or its Subsidiaries to satisfy all
obligations for the payment of such taxes. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered Shares for more than
six months if such a limitation is necessary to avoid a charge to the Company
for financial reporting purposes), or by directing the Company to retain Shares
(up to the minimum required tax withholding rate to the extent such limitation
is necessary to avoid a charge to the Company for financial reporting purposes)
otherwise deliverable in connection with the Award.


(h)Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.


(i)The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.


(j)Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy; provided, however, that amendments
deemed necessary under this Section 7(j) may not be made without stockholder
approval or Participant approval, if such approval is required by Section 6. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees on assignments outside their home country.


(k)If the Company shall have any unpaid claim against the Participant arising
out of or in connection with such Participant's employment with the Company,
such claim may be offset against Awards delivered under this Plan. Such claim
may include, but is not limited to, unpaid taxes or corporate business credit
card charges.


(l)Notwithstanding any provision of this Plan, no Plan elections, modifications
or distributions will be allowed or implemented if they would cause the
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. The settlement of Awards hereunder may be delayed up
to six months following a Participant's termination of employment if the
Participant is a “specified employee” for purposes of such Section 409A, and
such delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.


Section 19.Term of Plan. The Plan shall terminate on the day after the date when
all Awards hereunder are settled in accordance with the terms of the Plan,
unless sooner terminated by the Board pursuant to Section 6.



28

--------------------------------------------------------------------------------




Section 20.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


(a)“ARRA” shall mean the American Recovery and Reinvestment Act of 2009.


(b)“Award” shall mean an award hereunder of Restricted Stock Units.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Chief Executive Officer” shall mean the Chief Executive Officer of the
Company.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, and any reference to any section of the Code
shall also include any successor provision thereto.
 
(f)“Committee” shall mean the Executive Compensation Committee of the Board, its
named successor, or such other persons or committee to whom the Board has
delegated any authority, as may be appropriate.
 
(g)“Company” shall mean General Motors Company, a Delaware Company, or its
successor.


(h)“Disability” shall mean the Participant is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months


(i) “Employee” shall mean any individual who is employed by the Company or any
Subsidiary who is classified by the Company as an executive or who is in the
group of employees whose compensation structure or compensation is subject to
approval by the Special Master.


(j)“Executive Officer” shall mean any Participant required to provide periodic
statements of beneficial ownership of Company equity securities as an executive
officer of the Company under Section 16(a) of the Securities Exchange Act of
1934.


(k)“Fair Market Value” shall mean the value of a Share, determined as follows:
prior to the establishment of when-issued trading of the Shares on a national
securities exchange, as determined by the Committee in its discretion; and after
the establishment of when-issued trading of the Shares on a national securities
exchange, the average of the high and low trading (or when-issued trading)
prices for the Shares as reported on such national securities exchange for the
applicable date or, if no such prices are reported for that date, the average of
the high and low trading (or when-issued trading) prices on the immediately
preceding date for which such prices were reported.
 
(l)“Issue Date” shall mean the last business day of each calendar quarter or any
other date designated as an Issue Date by the Committee.


(m)“Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan.
 
(n)“Plan” shall mean this General Motors Company Salary Stock Plan.



29

--------------------------------------------------------------------------------




(o)“Restricted Stock Unit” or “RSU” shall mean any unit granted pursuant to and
described in Section 6.
 
(p)“Shares” shall mean shares of the common stock of the Company, $0.01 par
value.


(q)“Special Master” shall mean the Office of the Special Master for TARP
Executive Compensation, established by the Secretary of the U.S. Treasury under
the ARRA or any other office or agency which succeeds to the powers thereof.


(r)“Subsidiary” shall mean (i) a company of which capital stock having ordinary
voting power to elect a majority of the board of directors of such company is
owned, directly or indirectly, by the Company or (ii) any unincorporated entity
in respect of which the Company can exercise, directly or indirectly, comparable
control to that described in clause (i).
 
(s)“Treasury Agreement” shall mean the Secured Credit Agreement among the
Company, the U.S. Treasury, and the guarantors named therein dated July 10, 2009
as it may be subsequently restated or amended.


(t) “Unit” shall mean a Restricted Stock Unit or RSU.


(u)“U.S. Treasury” shall mean the United States Department of the Treasury.


(v)Vice President, Global Human Resources shall mean the Vice President, Global
Human Resources of the Company.



30